Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment in the reply filed on 2/16/2021 is acknowledged, with the cancellation of Claim 30; and the additional newly added Claim 40.  Claims 21-29, and 31-40 are pending.  Claims 21-29, and 31-40 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.

Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


21, 27-29, and 31-35 are newly rejected under 35 USC § 102 (b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Jones et al (US 2014/0363399 A1).  
This is a new rejection necessitated by the Applicant’s amendment filed on 2/26/2021.
Jones et al teach MICROBIOTA RESTORATION THERAPY (MRT), COMPOSITIONS AND METHODS OF MANUFACTURE (see Title).
Jones et al teach the disclosure provides a microbiota restoration therapy composition comprising a mixture of an effective amount of fecal microbiota and an effective amount of a cryoprotectant. An example cryoprotectant may include polyethylene glycol (thus claims 27 and 28 are met). Additionally, in the microbiota restoration therapy composition of the disclosure, the polyethylene glycol is present in a concentration from about 5-60 g/ml, or about 5-30 g/ml, or less than about 30 g/ml. The composition can further include saline as a diluent. The compositions of the disclosure may comprise polyethylene glycol having an average molecular weight ranging from about 600 to about 20000. For example, PEG-3150, having an average molecular weight of 3150 can be utilized. In certain embodiments, the microbiota restoration therapy compositions comprise fecal microbiota derived from one or more human stool samples [0039].
Jones et al teach other cryoprotectants may be used such as dextrose, betaine, glycine, sucrose, polyvinyl alcohol, Pluronic F-127, mannitol, tween 80, ethylene glycol, 1,3-propanediol, hydroxypropyl cellulose, glycerol, PEG/glycerol mix, milk (e.g., skim milk), and propylene glycol [0040].
Jones et al teach in the case of humans, the present disclosure encompasses methods of treatment of chronic disorders associated with the presence of abnormal enteric microflora. Such primary sclerosing cholangitis, etc. [0116] (thus a method for treating PSC in a human subject in need thereof, thus claim 21 is met, and it is inherently that the method will eliminate or reduces one or more symptoms in claim 34, and will reduce the levelof disease indicators in claim 35).
Jones et al teach the process of fecal bacteriotherapy can include introducing a fecal sample of a healthy donor (thus a non-selected fecalmicrobiota derived from a stool sample of a healthy human doner, thus claim 21 is met), or a donor having one or more desired characteristics, into a gastrointestinal tract of a patient to repopulate a healthy or desirable gut microbiota. In certain examples, prior to introduction of the fecal sample, the patient's intestinal flora can be disrupted using antibiotics (thus claim 33 is met), such that the healthy or desirable gut microbiota, once introduced into the patient, can easily populate the gastrointestinal tract [0051].
Jones et al teach an MRT composition of the present disclosure may be administered by a method suitable for depositing in the gastrointestinal tract, preferably the colon, of a subject (e.g., human, mammal, animal, etc.). Examples of routes of administration include rectal administration by colonoscopy, suppository, enema, upper endoscopy, upper push enteroscopy. Additionally, intubation through the nose or the mouth by nasogastric tube, nasoenteric tube, or nasal jejunal tube may be utilized. Oral administration (thus claim 21 is met) by a solid such as a pill, tablet, a suspension, a gel, a geltab, a semisolid, a tablet, a sachet, a lozenge or a capsule or microcapsule, or as an enteral formulation, or re-formulated for final delivery as a liquid, a suspension, a gel, a geltab, a semisolid, a tablet, a sachet, a lozenge or a capsule, or as an enteral formulation may be utilized as well. Compositions may be treated or untreated fecal flora, entire (or substantially entire) microbiota, or partially, substantially or completely isolated or purified 
Jones et al teach in certain examples, the treatment is preserved (e.g., frozen, etc.) during shipping. The kit can include the processed fecal sample or treatment in a sterile container, such as a nasogastric (NG) tube, a vial (e.g., for use with a retention enema), a gastro-resistant capsule (e.g., acid-bio resistant to reach the intestinal tract, having a sterile outside) (thus acid-resistant capsule, thus a delayed enteric release form, thus claims 31 and 32 are met), etc.[0148]
          As discussed above, the cited references disclose a method for treating PSC by orally administering FMT from a healthy human donor. Although the cited reference does not explicitly teach “a level of serum alkaline phosphatase in the subject is reduced by at least 2-10 fold 10 weeks following the administration” in claim 21, the claimed level of serum alkaline phosphatase in the subject would necessarily expected to be reduced by at least 2-10 fold 10 weeks following the administration, as the claimed PSC human subject is being treated with the claimed method, thus “a level of serum alkaline phosphatase in the subject is reduced by at least 2-10 fold 10 weeks following the administration” is the only result one could expect. Consequently, the claimed method appears to be anticipated by the references. 
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed method would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29, and 31-39 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al as applied to claims 21, 27-29, and 31-35 above.
             This rejection is maintained for reasons of record set forth in the Office Action mailed out on 11/30/2020, repeated below. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Jones et al are set forth above and applied as before.
The teachings of Jones et al do not specifically teach the claimed treatment frequency and duration or PSC stages.	            
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the treatment frequency and duration according to the stage/condition of PSC. Generally speaking, when treatment is frequent, the treatment duration is shorter; and when the PSC condition is worse, the treatment frequency and duration is long. Determining an appropriate treatment frequency and duration is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which is dependent upon the stage of PSC.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

           Claims 21-29, and 31-40 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al as applied to claims 21-29, and 31-39 above, and further in view of Lin et al (Lin et al, Twelve Week Storage Trial of Microbial Viability in Lyophilized and Frozen Fecal Microbiota Preparations. Gastroenterology, (APR 2015) Vol. 148, No. 4, Suppl. 1, pp. S962).
This is a new rejection necessitated by the Applicant’s amendment filed on 2/26/2021.
The teachings of Jones et al are set forth above and applied as before.
The teachings of Jones et al do not specifically teach the cryoprotectant is trehalose.
            Lin et al teach there is growing demand for fecal microbiota transplantation (FMT) primarily for the treatment of Clostridium difficile infection. However, use of the therapy is restricted by the logistics of obtaining fresh FMT material from pre-screened donors in a timely fashion.  Access to pre-prepared FMT material, stored frozen or lyophilized, would improve  microorganisms in frozen and lyophilized fecal microbiota preparations stored for 12 weeks.  Methods: Frozen fecal microbiota preparations from the FOCUS clinical trial (NCT01896635) consisted of stool homogenized 1:3 (w/w) in saline and glycerol.  Lyophilized preparations consisted of stool homogenized 1:4 (w/w) in a mixture of saline, trehalose (thus claim 40 is met) and sucrose, and then freeze-dried to achieve a final water activity(a(w)) of <0.3.  Frozen preparations were stored at -80 degrees C.  Lyophilized preparations were stored at ambient temperature, as well as at 4 degrees C and -80 degrees C.  Microbial viability and total counts were determined at preparation, and after 4 and 12 weeks storage.  Assessments were undertaken on triplicate samples at each time point, using fluorescence microscopy or flow cytometry and BacLightTM Live/Dead and Counting kits.  Results: Fecal microbiota preparations stored frozen had an average microbial viability of 64.1 +/- 5.0%(standard error of the mean (SEM)) at preparation, decreasing to 54.2 +/- 3.9% and 57.7 +/- 1.2% after 4 and 12 weeks storage.  Thus, after 12 weeks storage 90% viability was maintained, and the viable count was 9.5x10(9) cells/mL.  Preparations used for lyophilization had an average viability of 45.6 +/- 2.2% prior to lyophilization, decreasing to 42.6 +/- 4.1% immediately after freeze drying.  At -80 degrees C, viability declined to 31.7 +/- 7.8% and 37.5 +/- 5.5% after 4 and 12 weeks storage.  Thus, after 12 weeks of storage at -80 degrees C, 82% viability was maintained, and the viable count was 1.5x10(11) cells/g lyophilized powder.  After 12 weeks storage at ambient and 4 degrees C, 70% and 81% viabilities were maintained and viable counts were 1.4x10(11) and 1.6x10(11) cells/g, respectively.  Conclusions: Both frozen and lyophilized fecal microbiota preparations experienced losses in viability over 12 weeks, but these losses were not more than 20% compared with initial viability, except for lyophilized preparations stored at ambient temperature.  Irrespective of storage temperature however, large  lyophilized preparations at the end of the storage period.  This preliminary storage trial suggests strong potential for lyophilization as a process to improve the availability of fecal microbiota material.  With optimization, lyophilized preparations that do not require refrigeration may be able to be produced.  There is potential for lyophilized preparations to be incorporated into capsules for oral administration (see Abstract).
             It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the cryoprotectant trehalose from Lin et al into the method of Jones et al since Lin et al teach using cryoprotectant trehalose in the preparation of stool sample for FMT. Therefore, one of the ordinary skill in the art would have been motivated to use the cryoprotectant trehalose from Lin et al into the method of Jones et al to prepare stool sample for FMT. Since both of the references teach FMT, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. Furthermore, cryoprotectant trehalose and polyejthylene glycol used interchangeably in the art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655